          Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO




UNITED STATES OF AMERICA,                            Case No. CR 19-CR-01300-MV

                                Plaintiff,
v.

DANIELA COTA-GUITIMEA

                                Defendant.




     DEFENDANT DANIELA COTA-GUITIMEA’S APPEAL OF DETENTION ORDER


        COMES NOW, Daniela Cota-Guitimea, by and through her counsel of record, Sarah

 M. Gorman., and pursuant to 18 U.S.C. § 3145 (b) and ©, appeals the Order of detention

 entered by the Magistrate Judge. (doc. 7) This appeal is to the District Court. Specifically,

 Ms. Cota-Guitimea asks that this Court reverse the detention order and allow Ms. Cota-

 Guitimea to reside with her aunt in Tucson, AZ under the supervision of pre-trial services.

 Alternatively, Ms. Cota-Guitimea asks that this Court follow pre-trial services’ original

 recommendation of release to La Pasada Halfway House.

                                     I. PROCEDURAL HISTORY

        Ms. Cota-Guitimea was arrested on April 16, 2019 for Possession of 400 grams or

 more of Fentanyl with intent to distribute, in violation of 21 U.S.C. §841(a)(1) and (b)(1)(a).
         Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 2 of 8



A probable cause and detention hearing were held on April 18, 2019. After probable cause

was found, the magistrate judge determined that the rebuttable presumption of detention had

in fact been rebutted. See Order of Detention Pending Trial, Doc. 7. However, the court

found that there was clear and convincing evidence that Ms. Cota-Guitimea was a danger to

the community and by a preponderance of the evidence that she was a flight risk. An

indictment was filed on May 7, 2019, Doc. 10, followed by an arraignment on the indictment

on May 13, 2019. After granting Defense Counsel’s request for a continuance, trial is

currently set for August 26, 2019. However review of discovery is still on-going and an

additional request for continuance has been filed.

       The government opposes this appeal of the detention order. Pre-Trial Services

maintains its recommendation that Ms. Cota-Guitimea be released to La Pasada Halfway

House. Regarding, Ms. Cota-Guitimea’s request to be allowed to reside with her aunt in

Tucson, Pre-Trial Services has vetted Ms. Cota-Guitimea’s aunt and leaves the decision to

the Court’s discretion.

                          II. MS. COTA-GUITIMEA’S BACKGROUND

      Daniela Cota-Guitimea is only 20 years old. She is a United States citizen, born in

Tucson, AZ. She has spent most of her life living either in Tucson with her aunt Maritza

Navarro or in Mexicali with her mother and stepfather. Ms. Cota-Guitimea’s mother moved

to Mexicali when Ms. Cota-Guitimea was a young child. As a teenager, Ms. Cota-Guitimea

moved to Tucson to live with her aunt. Ms. Cota-Guitimea remained in Tucson throughout

her teenage years. When she was fifteen, she had her first child, who is now five years old.

She had two additional children who are each three and one year old.
           Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 3 of 8




       Although Ms. Cota-Guitimea did not finish high school, she has a consistent work

 history. Most recently Ms. Cota-Guitimea was working in the fields in the area around El

 Centro, CA. Ms. Cota-Guitimea has several relatives in the Tucson and Phoenix areas.

 These include two aunts, an uncle, and a cousin. All are willing to help Ms. Cota-Guitimea

 in whatever way they can. Unfortunately, Ms. Cota-Guitimea does struggle with drug

 addiction. She has been clean since her arrest and would gladly attend counseling and out-

 patient treatment while on pre-trial services supervision. She wishes to lead a sober life and

 needs the tools and skills to be able to do, but no such help is available to her while in

 custody at this time.

       Ms. Cota-Guitimea has no criminal convictions. Although she does not have

 community connections to New Mexico, she does have significant connections to the Tucson

 and Phoenix area, as well as another aunt in San Diego, CA. Before her arrest, Ms. Cota-

 Guitimea had been making plans to move to Tucson with her children and live with her aunt.

 She has no desire to reside or visit Mexico and both her stepfather and mother can obtain

 visas to visit her in the United States.




                                                III.

                           APPLICABLE LAW AND ARGUMENT


       A defendant ordered detained by a Magistrate Judge may seek review before the district

court. 18 U.S.C. § 3145(b). The district court conducts a de novo review of the facts with no

deference to the magistrate judge’s findings. See United States v. Koening, 912 F.2d 1190, 1192

(9th Cir. 1990). Congress imposed procedural safeguards designed to limit detention to only those
           Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 4 of 8



instances when it is clearly necessary. United States v. Holloway, 781 F.2d 124, 125-126 (8th Cir.

1986); S.Rep. No. 225, 98th Cong. 1st Sess. 8 (1983), reprinted in 1984 U.S.C.C.A.N. 3182, 3191

(recognizing the detention statute may be constitutionally defective if it “fails to provide adequate

safeguards and does not limit pretrial detention to cases in which it is necessary to serve the societal

interests it is designed to protect”). Any doubts regarding release should be resolved in the

defendant’s favor. United States v. Townsend, 897 F.2d 989, 994 (9th Cir. 1990). As a result, only

in “rare” cases should pretrial release be denied. Id.; See also United States v. Torres, 929 F.2d 291,

292 (7th Cir. 1991)(pretrial detention is an exceptional step); United States v. Shakur, 817 F.2d 189,

195 (2d Cir. 1987)(pretrial detention is appropriate for only a limited group of offenders).

    Under the Bail Reform Act, a defendant may be detained pending trial only if a judicial

officer finds “that no condition or combination of conditions will reasonably assure the

appearance of the person as required and the safety of any other person and the community.”

18 U.S.C. § 3142(e). The district court may make such a finding only after holding a hearing

according to the procedures specified in § 3142(f), and the United States bears the burden of

proof at that hearing. The United States must prove risk of flight by a preponderance of the

evidence, and it must prove dangerousness to any other person or to the community by clear-

and-convincing evidence. See United States v. Cisneros, 328 F.3d 610, 616 (10th Cir. 2003);

18 U.S.C. § 3142(f).

     Additionally, in determining whether an accused should be released or detained prior to

trial, 18 U.S.C. § 3142(g) directs the court to consider the following factors:

         (1) [T]he nature and circumstances of the offense charged, including
         whether the offense is a crime of violence, a Federal crime of terrorism, or
         involves a minor victim or a controlled substance, firearm, explosive, or
         destructive device;
          Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 5 of 8



         (2) the weight of the evidence against the person;

         (3) the history and characteristics of the person, including

         (A) the person’s character, physical and mental condition,
         family ties, employment, financial resources, length of residence
         in the community, community ties, past conduct, history relating
         to drug or alcohol abuse, criminal history, and record concerning
         appearance at court proceedings; and

         (B) whether, at the time of the current offense or arrest, the
         person was on probation, on parole, or on other release pending
         trial, sentencing, appeal, or completion of sentence for an offense
         under Federal, State, or local law; and

         (4) the nature and seriousness of the danger to any person or the
         community that would be posed by the person’s release. . . .


    While the offense with which Ms. Cota-Guitimea is charged carries a presumption in favor of

detention pursuant to 18 U.S.C. § 3142, Ms. Cota-Guitimea submits that she has overcome that

presumption. “Once the presumption is invoked, the burden of production shifts to the defendant.

However, the burden of persuasion regarding risk-of-flight and danger to the community always

remains with the government.” United States v. Stricklin, 932 F.2d 1353, 1354-55 (10th Cir. 1991).

The defendant’s burden of production is not heavy, but some evidence must be produced. Id. A

court generally cannot detain an accused unless there is no condition or combination of conditions

that will reasonably assure the appearance of the person as required, and the safety of any other

person and the community. See 18 U.S.C. § 3142(b).

     Analysis under 18 U.S.C. §3142(g) favors release of Ms. Cota-Guitimea to either

reside with her aunt in Tucson or to pre-trial services’ recommendation of La Pasada Halfway

House.

                Nature and Circumstances of the Offense. Ms. Cota-Guitimea is charged with
          Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 6 of 8



a non-violent drug offense. She was compliant with all law-enforcement. Ms. Cota-Guitimea is

presumed innocent of the offense and the weight of the evidence against her is the least important

factor to be considered by the Court. See United States v. Cardenas, 784 F.2d 937 (9th Cir. 1986).

                History and Characteristics of Individual. Ms. Cota-Guitimea is very young,

at only 20 years old. She has no criminal convictions and has been doing her best support her three

young children by working in the fields of the Imperial Valley, CA. Ms. Cota-Guitimea has the

support of her family, including several relatives living in Arizona.

                History Relating to Drug and Alcohol Use. Ms. Cota-Guitimea does have a

history of drug use. She has been clean while in custody and would benefit greatly from drug

treatment, which is not available to her in custody.

                Criminal History - Ms. Cota-Guitimea has no criminal convictions. She does

have an apparent arrest for importation of drugs, however no charges were pursued.

                Nature and Seriousness of Danger to Others or Community. Ms. Cota-

Guitimea has no history of violence nor do the instant charges involve violence. The fact that the

charges against Ms. Cota-Guitimea involve narcotics is not sufficient to show future risk of danger

to the community. See United States v. Carbone, 793 F.2d 559, 561 (3rd Cir. 1986).

    Ms. Cota-Guitimea has sufficiently rebutted the presumption of detention. She is not a danger

to the community nor a flight risk. Ms. Cota-Guitimea requests that the Court release her to her

aunt Maritza Navarro in Tucson, with pre-trial supervision. Ms. Navarro is willing to have Ms.

Cota-Guitimea stay with her and will follow all restrictions set by pre-trial services. All of Ms.

Cota-Guitimea’s family in Tucson, AZ is willing to support Ms. Cota-Guitimea in whatever way

they can. Alternatively, Ms. Cota-Guitimea requests the Court to follow pre-trial services

recommendation of release to La Pasada Halfway House.
          Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 7 of 8



     WHEREFORE, Ms. Cota-Guitimea requests that the Court hold a hearing and that she be

granted release to her aunt Maritza Navarro or to La Pasada Halfway House.



                                                          Respectfully Submitted,

                                                          By:    /s/ Sarah M. Gorman

                                                                 Sarah M. Gorman
                                                                 Attorney for Defendant
                                                                 1201 Lomas NW, Suite A
                                                                 Albuquerque, NM 87102
          Case 1:19-cr-01300-MV Document 20 Filed 07/05/19 Page 8 of 8



                             CERTIFICATE OF SERVICE


      I hereby certify that the foregoing Document was served electronically through the
CM/ECF system, which caused electronic service of this document upon the assigned AUSA
Matthew Nelson and all other parties in this matter.

                                                  /s/ Sarah M. Gorman
                                                 ________________________________
                                                 Sarah M. Gorman
                                                 Counsel for Defendant
